DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bai et al., US 2020/0289077.
 	Regarding claim 1, Bai discloses a system (fig. 1; para 0009; an imaging system) comprising: 
 	a storage device (para 0039; a non-transitory storage medium); 
 	a processor to execute processor-executable process steps stored on the storage device to cause the system to (para 0009 and 0039; at least one electronic processor is programmed to): 
 		determine a plurality of sets of emission data acquired using a first imaging modality (fig. 2, element 102; abstract; para 0029 and 0040; the first and second image acquisition devices can be PET/CT systems; acquiring first training images (i.e., sets of emission data) of one or more imaging subjects using a first image acquisition device (e.g., first modality)); 
 		for each of the plurality of sets of emission data, determine a respective data set acquired using a second imaging modality (fig. 2, element 104; abstract; para 0030 and 0041; the first and second image acquisition devices can be PET/CT systems; acquiring second training images (i.e., respective data set) of the same one or more imaging subjects as the first training images using a second image acquisition device (e.g., second modality)); and 
 		train an artificial neural network (fig. 1, element 16; neural network (NN)) to generate an output data set, the training based on the plurality of sets of emission data and respective ones of the data sets acquired using the second imaging modality (fig. 2, element 110; abstract; para 0035, 0038, and 0044; training a neural network (NN) to transform the first training images into transformed first training images (i.e., output data set) having a minimized value of a difference metric comparing the transformed first training images and the second training images).
 	Regarding claim 2, a system according to claim 1, Bai further discloses wherein the artificial neural network is a convolutional network (para 0026, 0031, and 0044), and wherein the processor is to execute processor-executable process steps to cause the system to: 
 	output trained kernels of the trained network to an imaging system (para 0044).
 	Regarding claim 3, a system according to claim 2, Bai further discloses comprising the imaging system, the imaging system to: 

 	reconstruct a first volume based on the set of emission data (para 0034 and 0040); 
 	acquire a set of transmission data using the second imaging modality (fig. 2, element 104; abstract; para 0030 and 0041); 
 	reconstruct a second volume based on the set of transmission data (para 0034 and 0041); 
 	input the first volume and the second volume to a second convolutional network (fig. 1, element 30; neural network trainer) comprising the trained kernels (figs. 1-2; para 0029-0030 and 0042); and 
 	store a first data set generated by the second convolutional network based on the input first volume and second volume (fig. 1, element 18; para 0037 and 0044).
 	Regarding claim 4, a system according to claim 1, Bai further discloses 
 	wherein the first imaging modality is an emission imaging modality (para 0029); and 
 	wherein the second imaging modality is a transmission imaging modality (para 0030).
 	Regarding claim 5, a system according to claim 4, Bai further discloses wherein training of the artificial neural network comprises: 
 	reconstruction of the plurality of sets of emission data to generate a plurality of low-resolution volumes (para 0030); 

 	comparison of the plurality of higher-resolution data sets to output data sets generated by the network (para 0030, 0035, 0038, and 0044).
 	Regarding claim 6, a system according to claim 1, Bai further discloses wherein training of the artificial neural network comprises: 
 	reconstruction of the plurality of sets of emission data to generate a plurality of low-resolution volumes (para 0030); 
 	multi-modal reconstruction of the plurality of sets of emission data based on respective ones of the data sets acquired using the second imaging modality to generate a plurality of higher-resolution data sets (para 0030, 0035, 0038, and 0044); and 
 	comparison of the plurality of higher-resolution data sets to output data sets generated by the network (para 0030, 0035, 0038, and 0044).
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 15, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 16, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 17, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 18, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 5 above, and it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al., US 2020/0289077 in view of Liu et al., US 2019/0130569.
 	Regarding claim 7, a system according to claim 6, Bai discloses wherein multi-modal reconstruction of the plurality of sets of emission data (para 0030, 0035, 0038, and 0044).
 	Bai discloses claim 7 as enumerated above, but Bai does not explicitly disclose segmentation of respective ones of the data sets acquired using the second imaging modality as claimed.
 	Liu discloses for example, one approach for PET-MR attenuation correction is to segment a magnetic resonance image volume into different tissue classes and then assign the corresponding attenuation coefficients to the segmented tissue classes to create a μ-map (para 0005).
 	Therefore, taking the combined disclosures of Bai and Liu as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate segmenting a magnetic resonance image volume into different tissue classes as taught by Liu into the invention of Bai for the benefit of providing robust and accurate anatomical images (Liu: para 0005).
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665